B. E. SAEEOLD, J.
Section 2375 of the Eevised Code authorizes a husband to receive property coming to his wife, or to which she is entitled, and makes his receipt therefor a full discharge in law and equity. Section 2372 vests in him as her trustee her separate statutory estate, with the right to manage and control the same without accountability to her for the rents, income and profits thereof. The wife can not, therefore, divest her husband of his authority as her trustee over her property by a con*462tract with one to whom she lends money, that he is to pay it back to her and not to her husband, he not being a party to the agreement.
The judgment is reversed and the cause remanded.